Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim contains a typographical error, e.g. “a flow cell wafer. wherein the interferometric chip”, and therefore discloses a claim with two sentences. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an optical assembly unit”, “a light unit”, “a detector unit”, “a portable housing unit”, and “display unit”, in claims 1-20.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of copending Application No. 17/448,075 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical except for the type of sample being analyzed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of copending Application No. 17/448,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical except for the type of sample being analyzed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 15-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-17 and 20 of copending Application No. 17/448,076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical except for the type of sample being analyzed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/448,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical except for the type of sample being analyzed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of copending Application No. 17/448,079 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical except for the type of sample being analyzed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,502,985 to Weinberger et al., in view of US Publication 2012/0214707 to Ymeti et al.

In regards to claims 1-3, 5-11 and 14, Weinberger discloses and shows in Figures 1-18, a portable interferometric system for detection and quantification of analyte within an agricultural test sample composition, the system comprising: 
an optical assembly unit, the optical assembly unit comprising a light unit (618) and a detector unit (609) each adapted to fit within a portable housing unit (101) (col. 6, ll. 9-11; col. 9, ll. 21 to col. 10, ll. 68); and 
a cartridge system (12 14, 1414) adapted to be inserted in the housing and removed after one or more uses, the cartridge system comprising an interferometric chip and a flow cell wafer (col. 8, ll. 16-25; col. 18, 36 to col. 19, ll. 57) (Figures 12-14); 
wherein the interferometric detection device has a “sensing area” for the measurement of at least one analyte in a sample (col. 6, ll. 39-44);
[claim 2] wherein the portable housing is sized and shaped to fit in a user's hand (col. 20, ll. 56-64);  
[claim 3] further comprising at least one display unit (col. 9, ll. 14-19; col. 13, ll. 46-58; col. 22, ll. 7-13; col. 23, ll. 43-58); 
[claim 5] comprising an alignment means for aligning the cartridge system within a cartridge recess in the interferometric system (col. 18, ll. 36-58) (Figures 12-14)
[claim 7] configured to analyze the light signals from two or more waveguide channels to detect the presence of an analyte that individual waveguide channels could not have detected alone (col. 8, ll. 16-25; col. 18, 36 to col. 19, ll. 57);
[claim 10] having an analyte detection limit down to about 1.0 picogram/L (col. 9, ll. 39-48);  
[claim 11] having an analyte detection limit down to about 1000 pfu/ml (col. 9, ll. 39-48);
[claim 14] wherein the analyte is one or more of a fungicide, herbicide, plant growth regulator, insecticide, fungus, bacterium, or microbe (col. 2, ll. 36-64).  

Weinberger differs from the limitations in that it is silent to wherein the interferometric chip includes one or more waveguide channels having a sensing layer thereon, the sensing layer adapted to bind or otherwise be selectively disturbed by one or more analytes within the agricultural test sample composition; [claim 6] wherein the sensing layer comprises one or more antigens, antibodies, aptamers, DNA microarrays, polypeptides, nucleic acids, carbohydrates, lipids, or molecularly imprinted polymers, or immunoglobulins suitable for binding one or more analytes within an agricultural test sample composition; [claim 8] wherein the one or more waveguide channels each comprises a different sensitive layer to allow the system to detect different analytes on each waveguide channel; [claim 9] wherein the sensitive layer is configured to bind one or more antibodies, virus antigens, virus proteins, bacteria, fungi, pathogen, RNA, chemical, mRNA or any combination thereof.  
However, Ymeti teaches and shows in Figures 1-11, a system for analyte detection, wherein a waveguide-based interferometer configuration utilizes a measurement region with an analyte binding layer for selectively detecting the presence of a desired analyte (par. 3-11); wherein the sensing layer comprises one or more antibody layers configured to bind or interact with a specific analyte (par. 2, 84-89). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Weinberger to include a measurement region with an analyte binding layer to immobilize a desired analyte for the advantage of increasing the resolution and accuracy of the analyte sensor system, with a reasonable expectation of success. 
  
In regards to claims 15 and 17-19, Weinberger discloses and shows in Figures 1-18, a method of detecting and quantifying the level of analyte in a test sample composition, the method comprising the steps of: 
collecting a target sample containing one or more analytes (col. 8, ll. 16-25; col. 18, 36 to col. 19, ll. 57); 
optionally entering an identification associated with the target sample; 
introducing the target sample to the portable interferometric system of claim 1 (col. 8, ll. 16-25; col. 18, 36 to col. 19, ll. 57); 
optionally, mixing the target sample with a buffer solution to form an agricultural test sample composition; 
initiating waveguide interferometry on the test sample composition (col. 8, ll. 16-25; col. 18, 36 to col. 19, ll. 57); 
processing any data resulting from the waveguide interferometry (col. 8, ll. 16-25; col. 18, 36 to col. 19, ll. 57); and 40Attorney Docket No. 81948-346843 
optionally, transmitting any data resulting from the waveguide interferometry;	wherein the device “can be used for any application that requires interferometric measurements”, in particular “for quantifying an analyte in a sample or solute in a solution” (col. 20, ll. 37-64); 
[claim 17] further comprising the step of displaying data related to the presence of analyte in the test sample composition on the display unit (col. 9, ll. 14-19; col. 13, ll. 46-58; col. 22, ll. 7-13; col. 23, ll. 43-58);
[claim 19] wherein the target sample is in the form of, dissolved in, or suspended in a liquid or a gas (col. 20, ll. 36-64).  
 
Weinberger differs from the limitations in that it is silent to wherein the target sample is an agricultural target sample; [claim 18] wherein the agricultural target sample is taken from plant material, agricultural input, building, equipment, chemical tank, chemical vessel, agricultural spray tank, soil, water, or air within or surrounding an agricultural environment.  
	However, Ymeti teaches and shows in Figures 1-11, a system for analyte detection in a variety of different applications, including “food and water safety”, “animal and plant health monitoring”, and “environmental monitoring” (par. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Weinberger to utilize the detection system discussed above for the analysis of agricultural samples for the advantage of quickly and easily characterizing or monitoring a desired agricultural sample, with a reasonable expectation of success. 

In regards to claims 4, 12-13, 16 and 20, Weinberger in view of Ymeti, differ from the limitations in that they are silent to the portable interferometric system, [claim 4] further comprising an external camera, the external camera adapted to capture a photo or video; [claim 12] wherein the detector has sensitivity to at least 2 pixels per diffraction line pair; [claim 13] further comprising a location means adapted to determine the physical location of the system; [claim 16] wherein the step of transmitting data includes wirelessly transmitting analyte detection and quantification data to a mobile device or server; [claim 20] wherein the data resulting from the waveguide interferometry is provided at or under 30 minutes.
However, external cameras and wireless transmission of data are well-known to those of ordinary skill in the art. Further, obtaining a desired detector sensitivity and time constraint are also well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Weinberger in view of Ymeti to include a desired camera, detector and wireless transmission devices for the advantage of utilizing well-known optical devices to obtain a desired system configuration, with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886